Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  May 17, 2019                                                                   Bridget M. McCormack,
                                                                                               Chief Justice

  158541                                                                              David F. Viviano,
                                                                                      Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Richard H. Bernstein
            Plaintiff-Appellee,                                                    Elizabeth T. Clement
                                                                                   Megan K. Cavanagh,
                                                                                                    Justices
  v                                                       SC: 158541
                                                          COA: 333207
                                                          Muskegon CC: 15-066436-FH
  FRED HUSTON-DARNELL CHANDLER,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MCCORMACK, C.J., (concurring).

        I concur in the Court’s order denying leave to appeal because I agree with the
  Court of Appeals that any error in the trial court’s decision to admit other-acts evidence
  under MRE 404(b) was harmless. I write separately, however, because I disagree with
  the Court of Appeals’ 404(b) analysis. I believe that the trial court abused its discretion
  by admitting the other-acts evidence.

         Although the Court of Appeals correctly recited the relevant standard from People
  v Golochowicz, 413 Mich. 298, 309-311 (1982), it didn’t apply it. Rather than
  determining whether the two acts shared “some special quality . . . that tends to prove the
  defendant’s identity,” id. at 309, the Court of Appeals compared the similarities and
  differences of the two shoplifting offenses, concluding that “the peculiarities of
  defendant’s conduct in each circumstance are sufficiently similar to each other and
  sufficiently atypical as compared to the general class of offenses to earmark the charged
  offense as defendant’s handiwork.” People v Chandler (On Remand), unpublished
  opinion of the Court of Appeals, issued August 21, 2018 (Docket No. 333207), p 5.

         But more-alike-than-different is not the standard, as the panel recognized. Rather,
  the crime must be “ ‘so unusual and distinctive as to be like a signature,’ ” Golochowicz,
413 Mich. at 310-311 (citation omitted), and the “manners or systems employed by the
  perpetrator of the uncharged crime and the crime in question” must involve “such
  distinctive, unique, peculiar or special characteristics as to justify an ordinarily
  reasonable juror to infer that both were the handiwork of the same person,” id. at 312.
                                                                                                               2


       The “peculiarities” identified here were (1) robbing “a small, local business,” (2)
giving an excuse when confronted about the shoplifting, and (3) fleeing the scene at high
speed on residential streets. Chandler (On Remand), unpub op at 5. The panel did not
describe the characteristics of “the general class of offenses” against which the
defendant’s crimes stood out as atypical. Id. Nor do these “peculiarities” seem peculiar
enough to be like a signature.

       Thus, in my view, the evidence did not satisfy Golochowicz and admitting it was
error. But I agree with the Court of Appeals’ alternative holding that any error was
harmless in light of the “abundant other evidence” from which the jury could infer
identity. Id. at 6.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 17, 2019
       a0514
                                                                             Clerk